Exhibit AMENDED AND RESTATED TRUST INDENTURE May 30, 2008 TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION 1.01 Definitions 2 1.02 References to Acts Performed by the Fund and the Corporation 6 1.03 Income Tax Act 6 1.04 Interpretation 7 1.05 Headings for Reference Only 7 1.06 Day Not a Business Day 7 1.07 Time of the Essence 7 1.08 Governing Law 7 ARTICLE 2 DECLARATION OF TRUST 2.01 Trust Agreement 7 2.02 Initial Contribution 7 2.03 Name of Fund 8 2.04 Use of Name 8 2.05 Head Office 8 2.06 Nature of the Fund 8 2.07 Legal Ownership of Assets of the Fund 8 2.08 Liability of Unitholders 8 ARTICLE 3 ISSUE OF TRUST UNITS 3.01 Trust Units 10 3.02 Limit of Issue 10 3.03 Terms of Trust Units 10 3.04 Ranking of Trust Units 10 3.05 Trust Units Non-Assessable 10 3.06 Fractional Trust Units 11 3.07 Transferability of Trust Units 11 3.08 Issuance of Other Fund Securities 11 3.09 Non-Resident Ownership Constraint 11 3.10 Distribution Reinvestment and Unit Purchase Plan 12 ARTICLE 4 INVESTMENTS OF TRUST FUND 4.01 Purpose of the Fund 13 4.02 Other Investments 13 ARTICLE 5 DISTRIBUTIONS 5.01 Determination of Net Income of the Fund 13 5.02 Net Income of the Fund to Become Payable 14 TABLE OF CONTENTS (continued) Page 5.03 Net Realized Capital Gains to Become Payable 14 5.04 Net Income and Net Realized Capital Gains for Income Tax Purposes to Become Payable 14 5.05 Other Amounts 15 5.06 Enforcement 15 5.07 Payment of Amounts Payable 15 5.08 Distribution of Additional Trust Units 15 5.09 Character of Distribution 16 5.10 Income Tax Obligations 16 5.11 Income Tax:Designations 16 5.12 Income Tax:Deductions 16 5.13 Withholding Taxes 16 ARTICLE 6 REDEMPTION OF TRUST UNITS 6.01 Right of Redemption 16 6.02 Exercise of Redemption Right 17 6.03 Calculation of Redemption Price Based on Market Price 17 6.04 Cash Payment of Market Redemption Price 18 6.05 Limitation Regarding Cash Payment of Market Redemption Price 18 6.06 Calculation of Redemption Price in Certain Other Circumstances 18 6.07 Cancellation of Certificates and Registered Entries for all Redeemed Trust Units 19 6.08 Purchase for Cancellation 19 6.09 Retraction of Special Voting Rights 19 6.10 Withholding by the Fund 19 ARTICLE 7 APPOINTMENT, RESIGNATION AND REMOVAL OF TRUSTEE 7.01 Trustee's Term of Office 20 7.02 Resignation of Trustee 20 7.03 Removal of Trustee 20 7.04 Appointment of Successor to Trustee 20 7.05 Failure to Appoint Successor 21 7.06 Qualifications of Trustee 21 ARTICLE 8 CONCERNING THE TRUSTEE 8.01 General Powers of the Trustee 21 8.02 Specific Powers and Authorities 21 8.03 Restrictions on the Trustee's and the Corporation's Powers 24 8.04 Banking 25 8.05 Standard of Care 25 8.06 Fees and Expenses 25 TABLE OF CONTENTS (continued) Page 8.07 Limitations on Liability of Trustee 26 8.08 Indemnification of Trustee 27 8.09 Environmental Indemnity 27 8.10 Conditions Precedent to Trustee's Obligation to Act 28 8.11 Survival of Indemnities 28 8.12 Documents, Monies, etc 28 8.13 Trustee Having Knowledge of Matters 28 8.14 Validity of Certificates etc 29 8.15 Trustee May Have Other Interests 29 ARTICLE 9 DELEGATION OF POWERS 9.01 Delegation Permitted to the Corporation 29 9.02 Responsibilities of the Corporation 30 9.03 Services for Which the Corporation is Not Responsible 32 9.04 Covenants of the Corporation 33 9.05 Grant of Power and Authority to Corporation 33 9.06 Determinations of the Corporation Binding 34 9.07 Execution of Documents 34 9.08 Expense Reimbursement 34 9.09 Standard of Care of the Corporation 34 9.10 Reliance by Corporation 35 9.11 Sub-Delegation by Trustee and Corporation 35 9.12 Liability of Trustee in Respect of Corporation's Obligations 35 9.13 No Partnership or Joint Venture 35 9.14 Annual Certificate 36 9.15 Absence of Corporation as a Party 36 ARTICLE 10 AMENDMENT 10.01 Amendment 36 10.02 Notification of Amendment 37 ARTICLE 11 MEETINGS OF UNITHOLDERS 11.01 Annual and Special Meetings ofUnitholders 37 11.02 Notice of Meetings 38 11.03 Quorum 38 11.04 Voting Rights of Unitholders 39 11.05 Resolutions Binding the Trustee 39 11.06 Record Date for Voting 40 11.07 Resolutions in Writing 40 TABLE OF CONTENTS (continued) Page 11.08 Meetings of Holders of EnerMark Shares and Other Shares 40 11.09 Special Voting Rights 40 ARTICLE 12 CERTIFICATES, REGISTRATION AND TRANSFER OF TRUST UNITS 12.01 Nature of Trust Units 41 12.02 Trust Unit Certificates 41 12.03 Contents of Certificate 41 12.04 Register of Unitholders 42 12.05 Successors of Unitholders 43 12.06 Trust Units Held Jointly or in a Fiduciary Capacity 43 12.07 Performance of Trust 43 12.08 Lost Certificates 43 12.09 Death of a Unitholder 44 12.10 Unclaimed Interest or Distribution 44 12.11 Electronic, Book-Based or Other Non-Certificated Registered Positions 44 ARTICLE 13 TERMINATION 13.01 Termination Date 45 13.02 Termination by Trustee with the Approval of Unitholders 45 13.03 Procedure Upon Termination 45 13.04 Powers of the Trustee upon Termination 45 13.05 Sale of Investments 45 13.06 Distribution of Proceeds 45 13.07 Further Notice to Unitholders 46 13.08 Responsibility of Trustee after Sale and Conversion 46 13.09 Reliance by Trustee 46 ARTICLE 14 SUPPLEMENTAL INDENTURES 14.01 Provision for Supplemental Indentures for Certain Purposes 47 14.02 Provision for Amended and Restated Indentures 47 ARTICLE 15 GENERAL 15.01 Notices 47 15.02 Failure to Give Notice 47 15.03 Joint Holders 48 15.04 Service of Notice 48 15.05 Information Available to Unitholders 48 15.06 Fiscal Year 48 TABLE OF CONTENTS (continued) Page ARTICLE 16 AUDITORS 16.01 Qualification of Auditors 48 16.02 Appointment of Auditors 48 16.03 Auditors Ceasing to Hold Office 48 16.04 Removal of Auditors 48 16.05 Filling Vacancy 49 16.06 Reports of Auditors 49 ARTICLE 17 MISCELLANEOUS 17.01 Successors and Assigns 49 17.02 Counterparts 49 17.03 Severability 49 17.04 Notices 49 THIS AMENDED AND RESTATED TRUST INDENTURE made as of the 30thday of May, 2008. AMONG: ENERPLUS RESOURCES CORPORATION, a body corporate amalgamated under the laws of the Province of Alberta (hereinafter called "ERC") OF THE FIRST PART - and - COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company incorporated under the laws of Canada (hereinafter called the "Trustee") OF THE SECOND PART - and - ENERMARK INC., a body corporate amalgamated under the laws of the Province of Alberta (hereinafter called the "Corporation") OF THE THIRD PART RECITALS: WHEREAS pursuant to Trust Indenture made as of the 7th day of July, 1986 between ERC and The Royal Trust Company (the "Original Indenture"), ERC created the Fund (as hereinafter defined) and provided for the issuance of Trust Units as defined therein; AND WHEREAS the Original Indenture was supplemented by a First Amending Indenture made as of the first day of October, 1986, the Second Supplemental Trust Indenture made as of the 29th day of January, 1987, the Third Supplemental Trust Indenture made as of the 27th day of January, 1988, the Fourth Supplemental Trust Indenture made as of the 7th day of October, 1988, the Fifth Supplemental Trust Indenture made as of the 31st day of December, 1989, the Sixth Supplemental Trust Indenture made as of the 14th day of September, 1993, the Seventh Supplemental Trust Indenture made as of the 9th day of June, 1994, the Eighth Supplemental Trust Indenture made as of the 30th day of May, 1996, the Ninth Supplemental Trust Indenture made as of the 11th day of December, 1997, the Tenth Supplemental Indenture made as of the 30th day of April, 1998 and the Eleventh Supplemental Trust Indenture made as of the 23rd day of
